                           Case 1:17-cv-00044-ADM-ARS Document 283 Filed 11/18/19 Page 1 of 1



Local AO 450 (rev. 5/10)




                                                 United States District Court
                                                           District of North Dakota

   Dr. Robert J. Roswick,
                                                                                            AMENDED
                                  Plaintiff,
                                                                                       JUDGMENT IN A CIVIL CASE
   v.

   Mid Dakota Clinic, P.C.,                                                            Case No. 1:17-cv-044 ADM/ARS

                                  Defendant.




      ✔ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury has rendered its
              verdict.

              Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or heard and a decision has
              been rendered.

              Decision on Motion. This action came before the Court on motion. The issues have been considered and a decision rendered.

              Stipulation. This action came before the court on motion of the parties. The issues have been resolved.

              Dismissal. This action was voluntarily dismissed by Plaintiff pursuant to Fed. R. Civ. P. 41(a)(1)(ii).

IT IS ORDERED AND ADJUDGED:
The claim against Defendant Mid Dakota Clinic, P.C. has been tried and a decision has been rendered. The jury found for Plaintiff Dr. Robert J. Roswick in the
amount of $1,211,851.00.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Clerk is hereby directed to enter this Final Judgment.

Pursuant to the Memorandum Opinion and Order dated November 13, 2019, IT IS HEREBY ORDERED that:
1. Dr. Robert J. Roswick’s Motion for Attorney Fees and Costs [Docket No. 227] is GRANTED IN PART and DENIED IN PART. Dr. Roswick shall recover
$288,987.50 in attorney’s fees and $79,413.15 in costs.
2. Dr. Roswick’s Motion to Amend Judgment to Award Equitable Relief [Docket No. 247] is GRANTED IN PART and DENIED IN PART. Dr. Roswick shall
recover $430,000 in front pay.
3. Dr. Roswick’s Motion to Alter Judgment to Award Interest [Docket No. 251] is GRANTED IN PART and DENIED IN PART.
a. Dr. Roswick shall recover $96,108.90 in prejudgment interest on the back pay award.
b. Pursuant to 28 U.S.C. § 1961, Dr. Roswick is entitled to recover postjudgment interest accruing from August 20, 2019 at the rate of 1.77% computed daily and
compounded annually until the date of payment.
4. Dr. Roswick’s Motion for Partial New Trial on Punitive Damages [Docket No. 254] is DENIED;
5. Defendant Mid Dakota Clinic, P.C.’s Renewed Motion for Judgment as a Matter of Law [Docket No. 244] is DENIED; and
6. Mid Dakota Clinic, P.C.’s Motion for New Trial, or in the Alternative, Motion for Remittitur [Docket No. 246] is DENIED.


      November 18, 2019
Date: __________________                                                               ROBERT J. ANSLEY, CLERK OF COURT
                                                                                           /s/ Anja Miller, Deputy Clerk
                                                                                       by:________________________________
